DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-15 to an invention non-elected without traverse.  Accordingly, claims 1-15 have been cancelled.

Allowable Subject Matter
Claims 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 16 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “a second metal layer attached on the thermal conduction structure, wherein the second metal layer is not electrically connected with the electronic component; … a first metal re-distribution layer contacted with the thermal conduction structure and one side of the second metal layer through the groove and contacted with the first metal layer and the other side of the second metal layer through the plural first openings.” in combination with the other required elements of the claim 16.
Specifically, the limitations are material to the inventive concept of the application in hand to form a sloped redistribution layer and avoid poor filling quality during bonding process.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XIAOMING LIU/              Examiner, Art Unit 2812